ORDER
This case came before this court on January 27,1993, pursuant to an order directing both parties to appear and show cause why this appeal should not be summarily decided.
The defendant appeals from entry of summary judgment in favor of the plaintiff. Upon review we find that the defendant’s allegations of fraudulent conduct reveal a genuine issue of material fact. This matter is therefore one in which it was inappropriate to grant summary judgment.
For these reasons the appeal is sustained, the judgment appealed from is vacated and the papers of the case are remanded to the Superior Court for further proceedings.